Name: 97/570/EC: Commission Decision of 22 July 1997 amending for the second time Decision 94/957/EC laying down the transitional measures to be applied by Finland with regard to veterinary checks on live animals entering Finland from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  European construction;  cooperation policy;  agricultural policy
 Date Published: 1997-08-26

 Avis juridique important|31997D057097/570/EC: Commission Decision of 22 July 1997 amending for the second time Decision 94/957/EC laying down the transitional measures to be applied by Finland with regard to veterinary checks on live animals entering Finland from third countries (Text with EEA relevance) Official Journal L 234 , 26/08/1997 P. 0025 - 0026COMMISSION DECISION of 22 July 1997 amending for the second time Decision 94/957/EC laying down the transitional measures to be applied by Finland with regard to veterinary checks on live animals entering Finland from third countries (Text with EEA relevance) (97/570/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Council Directive 96/43/EC (2), and in particular Article 17a thereof,Whereas Decision 94/957/EC of 28 December 1994 laying down the transitional measures to be applied by Finland with regard to veterinary checks on live animals entering Finland from third countries (3), as amended by Decision 95/82/EC (4), specifies in the Annex the border crossing points and the corresponding inspection sites for the live animals concerned; whereas these provisions are to apply until 31 December 1997;Whereas the Finnish authorities are at present already planning to transfer the Nuijamaa crossing point and its corresponding inspection site situated along the border with Russia to its definitive location at Vaalimaa;Whereas, at the request of the Finnish authorities and without prejudice to decisions which could be taken subsequently when border inspection posts are approved in Finland, the Annex to the initial decision should be amended so as to include as a transitional measure with effect from July 1997 the sites of Vaalimaa, Helsinki and Ivalo for the importation of live animals;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 94/957/EC is hereby replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 22 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 56.(2) OJ No L 162, 1. 7. 1996, p. 1.(3) OJ No L 371, 31. 12. 1994, p. 19.(4) OJ No L 66, 24. 3. 1995, p. 26.ANNEX >TABLE>